Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                           No. 01-97-00967-CV

                                  Texas General Indemnity Company

                                                    v.

                                          Charles Eisler, Et Al

            NO. 94CV0977 IN THE 122ND DISTRICT COURT OF GALVESTON COUNTY


 TYPE OF FEE            CHARGES                 PAID/DUE               STATUS                 PAID BY
   OTHER                   $10.00              02/14/2000               PAID                    ANT
 MOTION FILED              $10.00              06/04/1998               PAID                    APE
   OTHER                   $10.00              01/06/1998               PAID                    APE
   APPEAL                 $125.00              09/16/1997               PAID                    ANT
CLERK RECORD             $1,055.00             09/12/1997             UNKNOWN                   ANT
 MOTION FILED              $10.00              01/06/1997               PAID                    APE
   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $1,220.00.
                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this March 9, 2015.